I
                         Case 3:18-cv-01930-SI         Document 88     Filed 04/30/19      Page 1 of 2
; William X Nietzche
:· Julie Metcalf Kinney
· c/o 4406 N Mississippi Avenue
: Portland, Oregon [97217]
. 503-2R7-6494                        IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF OREGON

                                                      PORTLAND DIVISION
                                                                                 FILED30 APR~ 1916f'.4USDC·!Jlt:P



             William X Nietzche (solely as trustee for
             KRME International Trust),
             Et al.,

                                                                                  3: 18-CV-01930-SI
                              Plaintiff/Petitioner,                                        Case No.
                                                                   PLAINTIFF'S MOTION FOR
                                                                   DEFAULT JUDGMENT AGAINST
                                                                   STATE OF OREGON CORPORATION
                                                                   (PURSUANT TO FRCP RULE 55)
             v.

             FREEDOM MORTGAGE CORPORATION (FMC),

             Et al.,

                              Defendant(s)/Respondent(s)



                                 PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT
                     Plaintiff William and Julie Kinney ("The Kinney's"), by and through their son/trustee
             William X Nietzche, hereby moves this Court of Record to enter an order for Default Judgment
             against defendant State of Oregon Corporation, stating in support:
                  1. On April 5, 2019, defendant State of Oregon Corporation received a copy of plaintiff's
                       First Amended Verified Complaint.

                  2. Defendant State of Oregon Corporation had 21 days to file a response to the summons
                     and Verified Complaint.

                  3. As of this date defendant State of Oregon Corporation has failed to file any response to
                     the First Amended Verified Complaint.

                  4. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
                      service of plaintiff's summons and First Amended Verified Complaint served upon
                    . defendant State of Oregon Corporation.

                       PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST SOC-Page 1 of2
         Case 3:18-cv-01930-SI          Document 88         Filed 04/30/19          Page 2 of 2




   5. The interest of justice and of the orderly administration of this court should result in entry
      of Default Judgment against defendant State of Oregon Corporation forthwith.

       WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order for
Default Judgment against defendant State of Oregon Corporation..


   RESPECTFULLY DATED this             1_ 0     day of April, 2019.



                                              ey
                           o Proprio, In Proper Persona,
                           eredes, Sui Juris [Prose]



                      By~~[_
                                                                    -
                      William X Nietzche, as trustee for KRME International Trust
                      In Solo Proprio, In Proper Persona,
                      Sui Heredes, Sui Juris [Prose]




       PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST SOC-Page2 of2
